United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-20473
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUAN RAMON ESPARZA

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:05-CR-225-4


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Juan Ramon Esparza appeals his guilty-plea conviction for conspiracy to
possess with intent to distribute five or more kilograms of cocaine and 50 or
more grams of methamphetamine, possession with intent to distribute five or
more kilograms of cocaine, and possession with intent to distribute 50 or more
grams of methamphetamine. Esparza argues that the district court erred in not
advising him that he had a constitutional right against self-incrimination at the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20473

rearraignment hearing. Because Esparza did not raise this issue in the district
court, we review for plain error. See United States v. Vonn, 535 U.S. 55, 59
(2002).
      The district court advised Esparza that he would not be required to testify
unless he voluntarily chose to do so in his defense. Esparza concedes that this
statement complied with FED. R. CRIM. P. 11(b)(1)(E). There is no requirement
that the district court advise a defendant that he has a Fifth Amendment right
against self-incrimination at the guilty plea hearing. Esparza has not shown
that there was any error, plain or otherwise, in the district court’s Rule 11
proceeding or that his guilty plea was not knowing and voluntary. See Vonn, 535
U.S. at 59.
      AFFIRMED.




                                       2